NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                    State specifically pleaded laches, appellant was required to overcome the
                    rebuttable presumption of prejudice. NRS 34.800(2).
                                 Relying upon Edwards v. State, 112 Nev. 704, 918 P.2d 321
                    (1996), appellant claimed that the procedural time bar did not apply to
                    him because he raised claims concerning the validity of his sentence.
                    Appellant was in error. Procedural bars are mandatory in habeas corpus,
                    and there is no exception based on a claim of sentencing error. See State v.
                    Eighth Judicial Dist. Court (Riker), 121 Nev. 225, 231, 112 P.3d 1070,
                    1074 (2005); see also NRS 34.726. Appellant did not attempt to provide
                    any good cause argument to excuse his delay and did not overcome the
                    presumption of prejudice to the State. Even assuming that appellant's
                    petition could be construed as a motion to correct an illegal sentence,
                    appellant failed to demonstrate that his sentence was facially illegal or
                    that the district court lacked jurisdiction over him.    See Edwards, 112
                    Nev. at 708, 918 P.2d at 324. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED. 3




                I                           Gibbons



                    Douglas


                          3 We  have reviewed all documents that appellant has submitted in
                    proper person to the clerk of this court in this matter, and we conclude
                    that no relief based upon those submissions is warranted. To the extent
                    that appellant has attempted to present claims or facts in those
                    submissions which were not previously presented in the proceedings
                    below, we have declined to consider them in the first instance.
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                cc: Hon. Valorie J. Vega, District Judge
                     Gregory L. Harris
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A